Exhibit 10.11.4

 
 


 
CONN FUNDING II, L.P.,
 
as Issuer
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Trustee
 
————————————————
 
Asset Backed Notes
 
(Issuable in Series)
 
SIXTH SUPPLEMENTAL INDENTURE
 
————————————————
 
Dated as of November 30, 2010
 
 
 
 

--------------------------------------------------------------------------------

 
 
SIXTH SUPPLEMENTAL INDENTURE
 
This SIXTH SUPPLEMENTAL INDENTURE is dated as of November 30, 2010 (this “Sixth
Supplemental Indenture”), is between CONN FUNDING II, L.P., a special purpose
limited partnership established under the laws of Texas, as issuer (the
“Issuer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to
Wells Fargo Bank Minnesota, National Association), a banking association
organized and existing under the laws of the United States of America, as
trustee (the “Trustee”).  Capitalized terms used herein but not otherwise
defined shall have the meanings given in the Indenture (as defined below).
 
RECITALS
 
 
WHEREAS, the Issuer and the Trustee have entered into a Base Indenture dated as
of September 1, 2002, between the Issuer and the Trustee (the “Base Indenture”),
as supplemented by (i) the First Supplemental Indenture dated as of October 29,
2004 (the “First Supplemental Indenture”), (ii) the Second Supplemental
Indenture dated as of June 1, 2006 (the “Second Supplemental Indenture”), (iii)
the Third Supplemental Indenture dated as of June 28, 2007 (the “Third
Supplemental Indenture”), (iv) the Fourth Supplemental Indenture dated as of
August 14, 2008 (the “Fourth Supplemental Indenture”), (v) the Fifth
Supplemental Indenture dated as of July 2, 2010 (the “Fifth Supplemental
Indenture”), (vi) the Amended and Restated Series 2002-A Supplement dated as of
September 10, 2007 (as amended, the “2002-A Supplement”), as amended by (a)
Supplement No. 1 to Series 2002-A Supplement dated as of August 14, 2008
(“Supplement No. 1”), and (b) Supplement No. 2 to Series 2002-A Supplement dated
as of March 16, 2010 (“Supplement No. 2”), pursuant to which the Issuer’s Series
2002-A Notes (the “Series 2002-A Notes”) were issued, and (vii) the Series
2006-A Series Supplement dated as of August 1, 2006 (the “2006-A Supplement”
and, together with the Base Indenture, the First Supplemental Indenture, the
Second Supplemental Indenture, the Third Supplemental Indenture, the Fourth
Supplemental Indenture, the Fifth Supplemental Indenture and the 2002-A
Supplement, the “Indenture”), pursuant to which the Issuer’s Series 2006-A Notes
were issued (the “Series 2006-A Notes”, and together with the Series 2002-A
Notes, the “Notes”); and
 
WHEREAS, the Issuer and the Trustee desire to amend certain provisions of the
Indenture to permit the release of the Trust Estate to the Issuer on the day
that any redemption of Notes is effected pursuant to Section 14.1(b) of the Base
Indenture; and
 
WHEREAS, Section 13.2 of the Base Indenture requires the consent of the Required
Persons and the Holder of each outstanding Note affected by the amendments
reflected herein; and
 
WHEREAS, the Notes of all Series have been redeemed by the Issuer on the date
hereof and, therefore, there are no Required Person or Holders of Notes.
 
 
 
 
SIXTH SUPPLEMENTAL INDENTURE
CONN FUNDING II, L.P.

 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the Issuer and the Trustee covenant and
agree as follows:
 
ARTICLE 1.
 
GENERAL
 
SECTION 1.01  This Sixth Supplemental Indenture is supplemental to the Indenture
and shall be deemed to form a part of, and shall be construed in connection with
and as part of, the Indenture for any and all purposes.
 
SECTION 1.02  This Sixth Supplemental Indenture shall become effective upon the
later to occur of (i) the execution and delivery of this Sixth Supplemental
Indenture by each of the Issuer and the Trustee and (ii) the redemption of all
Series of Notes by the Issuer pursuant to Section 14.1(b) of the Base Indenture.
 
ARTICLE 2.
 
AMENDMENT TO BASE INDENTURE
 
SECTION 2.01  Amendment of Section 12.1.  Section 12.1 of the Base Indenture is
hereby amended by replacing the words “on the first Business Day after the
Payment Date on which the Issuer has paid, caused to be paid or irrevocably
deposited or caused to be irrevocably deposited in the applicable Payment
Account and any applicable Series Account” with “on the Business Day on which
the Issuer has paid, caused to be paid or irrevocably deposited or caused to be
irrevocably deposited in the applicable Trust Account”.
 
ARTICLE 3.
 
MISCELLANEOUS
 
SECTION 3.01  Except as specifically modified herein, the Indenture, as
heretofore amended, is in all respects ratified and confirmed (mutatis mutandis)
and shall remain in force and effect in accordance with their terms.
 
SECTION 3.02  Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Sixth Supplemental Indenture, and this
Sixth Supplemental Indenture shall not affect the rights or immunities of the
Trustee under the Indenture.  This Sixth Supplemental Indenture is executed and
accepted by the Trustee subject to all the terms and conditions set forth in the
Indenture with the same force and effect as if those terms and conditions were
repeated at length herein and made applicable to the Trustee with respect
thereto.
 
SECTION 3.03  The laws of the State of New York shall govern this Sixth
Supplemental Indenture without regard to the conflict of laws provisions
thereof.
 
 
 
 
 
SIXTH SUPPLEMENTAL INDENTURE
CONN FUNDING II, L.P.

 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.04  This Sixth Supplemental Indenture may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument.
 
SECTION 3.05  The Issuer reaffirms that (i) each of the representations and
warranties made by it in the Indenture and each of the other Transaction
Documents to which it is a party are true and correct in all material respects
on and as of the effective date hereof (except to the extent they expressly
relate to an earlier or later time and then as of such earlier or later time),
(ii) no Event of Default or event which, upon notice or lapse of time or both,
would result in an Event of Default with respect to the Notes has occurred, and
(iii) no Servicer Default or event which, upon notice or lapse of time or both,
would result in a Servicer Default has occurred.
 


 
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]
 
 
 
 
 
SIXTH SUPPLEMENTAL INDENTURE
CONN FUNDING II, L.P.

 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer and the Trustee have caused this Sixth
Supplemental Indenture to be duly executed by their respective officers,
thereunto duly authorized, as of the day and year first written above.
 
 



  CONN FUNDING II, L.P., as Issuer      
By:     Conn Funding II GP, L.L.C.,
       its general partner
         
By: /s/ Michael J. Poppe                          
Name:  Michael J. Poppe
Title:  Vice President and Chief Financial Officer
     
WELLS FARGO BANK,
  NATIONAL ASSOCIATION,
  not in its individual capacity,
  but solely as Trustee
         
By: /s/ Kristen L. Puttin                            
Name:  Kristen L. Puttin
Title:  Vice President

 
 
 
 
 
 
 
SIXTH SUPPLEMENTAL INDENTURE
CONN FUNDING II, L.P.

 